DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to an optical fiber ribbon.
Group II, claim(s) 1, 7-9, drawn to a method of examining one or more geometric parameters of an elongated bead or of elongated beads.
Group III, claim(s) 1, 7, 10-12, drawn to a method of exposing the optical fiber ribbon to stroboscopic ultraviolet light with a particular strobe frequency.
Group IV, claim(s) 1, 7, 13, 15, and 16, drawn to a method of passing said optical fiber assembly with the beads applied thereon through a curing station for curing the resin of said beads to form said bonds of cured resin.
Group V, claim(s) 1, 7, and 14, drawn to a method of heating said thermoplastic thread to a temperature above its softening point, applying said softened thermoplastic thread to said surface of said optical fiber assembly, and cooling the softened thermoplastic .
Group VI, claim(s) 1, 7, and 17, drawn to a method of wherein the dispenser oscillates in a direction transverse to the longitudinal direction of the optical fiber assembly.
Group VII, claim(s) 1, 7, and 18, drawn to a system comprising: a die for providing the optical fiber assembly and a vision detection system for detecting visible light emitted by the beads while being exposed to the ultraviolet light.
Group VIII, claim(s) 19, drawn to a method of examining an optical fiber ribbon.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claims 1-19 lack unity of invention because even though the inventions of these groups require the technical feature of:
 (i) a plurality of adjacent optical fiber units extending in a longitudinal direction and arranged in parallel to form an optical fiber assembly having a width, each of the optical fiber units comprising either a single optical fiber or a group of at most three optical fibers encapsulated with a matrix material; and 
(ii) a plurality of successive elongated rectilinear beads of a bonding material being arranged along a length of said optical fiber assembly, each of said plurality of beads being configured to form an elongated bond between two adjacent optical fiber units of the plurality of optical fiber units, 
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Patent Pub. No. US 2011/0110635 A1 to Toge et al. (hereinafter “Toge”).  The Toge publication was cited in the Information Disclosure Statement filed 
Toge discloses, see FIG. 2: 
(i) a plurality of adjacent optical fiber units (11) extending in a longitudinal direction and arranged in parallel to form an optical fiber assembly having a width, each of the optical fiber units (11) comprising either a single optical fiber or a group of at most three optical fibers encapsulated with a matrix material; and 
(ii) a plurality of successive elongated rectilinear beads (18) of a bonding material being arranged along a length of said optical fiber assembly, each of said plurality of beads (18) being configured to form an elongated bond between two adjacent optical fiber units (11) of the plurality of optical fiber units (11).  See also paragraphs [0070]-[0072] of Toge. 
Thus, the independent claims lack the same or corresponding special technical feature, and therefore, there is a lack of unity of invention a posteriori.  Furthermore, claim 1 would appear to lack an inventive step in view of the remarks made in Item V of the aforementioned IPER which is hereby incorporated by reference. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        





or
August 17, 2021